DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The Restriction Requirement is withdrawn in light of the claim amendments.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 6, lines 2-3, recites “a first signal” and “a second signal”.  It is not clear if these are the same first and second signals introduced in claim 5, lines 3-4 (in which case claim 6 should be “the first signal” and “the second signal”, or similar), or if they are different (in which case different terms should be used to more clearly distinguish the different signals).
Claim 7, line 2, recites “a first demultiplexer”.  It is not clear if this is the same as the “first shuffle demultiplexer” introduced in claim 4 (in which case consistent terminology should be used) or if they are different (in which case it is not clear how these demultiplexers are different).
Claim 8, line 2, recites “the first output”.  It is not clear if this is the first output of the first switch modulator, or the first output of the second switch modulator, or the first output of the shuffle. 
Claim 8, line 7, recites “the second output”.  It is not clear if this is the second output of the first switch modulator, or the second output of the second switch modulator, or the second output of the shuffle. 
Claim 16, recites “the demultiplexer of the second switch module”.  There is insufficient antecedent basis for this limitation.  
Claim 17 is rejected because it depends from claim 16 and fails to further limit the scope in a manner to overcome the rejection.
Claims 7, 8, and 17 are rejected because they depend from one or more of the rejected claims and they fail to further limit the scope in a manner to overcome the rejections.

Claim Rejections - 35 USC § 112 – Failure to Further Limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 recites “wherein the switch is used to”.  This defines the body of the claim as intended use.  Therefore, the claim fails to further limit the subject matter of the claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0105060 (Oltman).

Regarding claim 1, Oltman teaches a switch for switching a signal between a source client device and a destination client device (FIG. 1: switch 10; see [0041]), the switch including: a switch module housing unit (FIG. 1: the plurality of switch modules 14, or the plurality of optical interconnects 12) including:
a switch module, configured to output a first signal, and a second signal (FIG. 1: line modules 18 including switch elements 14); and
a shuffle (FIG. 1: optical interconnect 12; [0005]: “the optical interconnect is adapted to shuffle the plurality of optical output signals from each of the one or more line modules”), including: 
a first input (FIG. 1: input on left side), 
a first output (FIG. 1: one of the outputs on right side), and 
a second output (FIG. 1: a different one of the outputs on right side),
wherein the first input is configured to receive the first signal and the second signal from the switch module, and to direct the first signal to the first output and the second signal to the second output 

FIG. 1 is reproduced for convenience.

    PNG
    media_image1.png
    778
    515
    media_image1.png
    Greyscale


Oltman teaches a scalable switch fabric with “shuffle” in which plural signals are separated onto different outputs, as generally described at [0005]: 
[0005] In an exemplary embodiment, a scalable switch fabric using optical interconnects includes one or more line modules each including fabric interface optics supporting a plurality of optical output signals; an optical interconnect optically connected to each of the one or more line modules via the fabric interface optics; and one or more center stage switches, wherein the optical interconnect is adapted to shuffle the plurality of optical output signals from each of the one or more line modules to the one or more center stage switches..
See also [0040].  

Switch Module Housing Unit.
Regarding the switch module housing unit, see the PG Pub of the application:
[0026] In some embodiments, there may be more than a first switch module and a second switch module. In other words, each switch module housing unit may include a plurality of switch modules, including at least the first switch module and the second switch module. In such cases, each of the plurality of switch modules may include a first port, each first port being configured to output a plurality of signals. …

[0034] In embodiments in which the first switch module and the second switch module each include a first port and a second port, the switch module housing unit may include a first shuffle and a second shuffle. …

[0046] Specifically, the switch may include a first switch module housing unit and a second switch module housing unit, each including at least one switch module and, in some embodiments, a plurality of switch modules. …
In other words, the term “switch module housing unit” is broad and includes a plurality of switch modules, or first and second shuffles, or at least one switch module.  FIG. 1 of Oltman illustrates all three cases for the switch module housing unit.  

Last Paragraph.
Oltman receives plural signals on the input and shuffles them to output different signals on different outputs using an AWG.    
FIG. 1 and the associated text does not explicitly show the operation of the optical interconnect 12 for the purposes of this claim.  However, the application teaches several detailed embodiments of the optical interconnect.  FIG. 4 shows an embodiment of the optical interconnect 12 with two levels 50, 52 of shuffle (e.g., see [0050]), and FIGS. 13 and 14 provide more detailed illustrations of the first 50 and second 52 levels, repectively, of the shuffle (e.g., see [0064]).  

    PNG
    media_image2.png
    696
    510
    media_image2.png
    Greyscale


The AWG 100 in FIGS. 13 and 14 is illustrated more clearly in FIG. 12.  FIGS. 16 and 17 illustrate another embodiment of the first and second levels of the optical interconnect, and FIG. 
See also FIGS. 4 and 14 which illustrate that the signals are separated and provided at several outputs at the second level 52 of the optical interconnect 12.  
See, for example:
[0063] In another exemplary embodiment, DWDM can be used to put many signals on a single fiber. This approach requires the ability to optically filter signals in the process of the shuffle in the optical interconnect 12. The DWDM approach can be achieved in various physical implementations. Referring to FIGS. 12-17, in various exemplary embodiments, diagrams illustrate using cyclic Arrayed Waveguide Grating (AWG) devices for multiplexing and demultiplexing DWDM signals in the optical interconnect 12. Those of ordinary skill in the art will recognize the DWDM approach can be achieved in various physical implementations and the cyclic AWG is shown for illustration purposes as one exemplary embodiment. FIGS. 12-17 illustrate the use of an 8 skip 0 cyclic AWG 100 demultiplexer which is used to demultiplex wavelengths in a way that the output of that mid-stage shuffle carries appropriately interleaved signals for the illustrated 8 inputs in a way that avoids wavelength contention on the 8 outputs.

[0064] FIGS. 12-14 illustrate a 48 wavelength example using the cyclic AWG 100. FIG. 12 illustrates 48 wavelengths (.lamda.01 to .lamda.48) input into the cyclic AWG 100, and the 48 wavelengths are output accordingly as shown in FIG. 12 on 8 outputs. FIG. 13 illustrates the first level 50 of the optical interconnect 12 using the cyclic AWG 100 and 48 wavelengths. Here, there are 8 cyclic AWGs 100 shown, each connected to an ingress/egress switch 14 (not shown) and receiving 48 wavelengths therefrom. For example, the ingress/egress switch 14 can be a Broadcom Fabric Access Processor (FAP). The 8 outputs for each cyclic AWG 100 are each connected to one of 8 multiplexers 102 which combines 6 wavelengths from each cyclic AWG 100 into a total of 48 wavelengths. Thus, after the multiplexers 102, each output 104 includes a total of 48 wavelengths with 6 wavelengths from each of the 8 ingress/egress switches 14.
In light of these teachings, it would have been obvious that the optical interconnect 12 in FIG. 1 can be implemented according to one or more of the embodiments taught in the application, such 

Regarding claim 2, Oltman teaches a switch according to claim 1, wherein:
the switch module includes a first port having a first lane and a second lane, wherein the first signal is output from the switch module via the first lane and the second signal is output from the switch module via the second lane (FIG. 1: signals from interface optics 12 are produced on separate lanes and multiplexed to produce a WDM signal having different wavelengths which is output from the module 18; FIGS. 12 and 13 illustrate that the signals received from module 18 are multiplexed) .

With regard to the module having first and second lanes and a port, see the present application at PG Pub:
[0020] As with the first switch module, the second switch module may be configured to output a first signal and a second signal which are, respectively, a first optical signal having a first wavelength, and a second optical signal having a second wavelength. In these cases, the second switch module may also make use of WDM to combine the signals from the lanes into a single multiplexed signal, which may be conveyed via a single optical medium. In other words, the switch module may include a multiplexer configured to combine the first optical signal and the second optical signal into a single, second multiplexed signal. The second multiplexed signal may be carried in a single optical medium, which may be in the form of an optical fibre. However, it will be appreciated that other suitable optical media may be used. 

[0022] Thus, in some embodiments of the present invention, the first switch module is configured to output a first multiplexed signal comprising a first signal and a second signal, and the second switch module is configured to output a second multiplexed signal which also comprises a first signal and a second signal. Specifically, a first port of the first switch module is configured to output the first multiplexed signal, and a first port of the second switch module is configured to output the second multiplexed signal. 
Oltman teaches that parallel fibers or DWDM on a single fiber may be used to carry signals 
[0040]  … The fiber cabling between elements can be, for example, based on parallel ribbon fiber or a single fiber carrying a multiplex of Dense Wave Division Multiplexed (DWDM) wavelengths. ….
FIG. 1 of Oltman illustrates plural signal paths multiplexed onto a single path, and the embodiments of FIGS. 12-14 are specifically taught as optically multiplexed. See [0063]:
[0063] In another exemplary embodiment, DWDM can be used to put many signals on a single fiber. This approach requires the ability to optically filter signals in the process of the shuffle in the optical interconnect 12. The DWDM approach can be achieved in various physical implementations. Referring to FIGS. 12-17, in various exemplary embodiments, diagrams illustrate using cyclic Arrayed Waveguide Grating (AWG) devices for multiplexing and demultiplexing DWDM signals in the optical interconnect 12.  … 
Therefore, it would have been obvious that there are separate lanes within module 18, and those lanes are multiplexed and output from a single port.

Regarding claim 3, Oltman teaches a switch according to claim 1, wherein:
the first signal is a first optical signal having a first wavelength; the second signal is a second optical signal having a second wavelength (FIGS. 12-13; [0005], [0040], [0063], [0064]; see the discussion of claims 1 and 2); and 
the switch module further includes a first multiplexer configured to combine the first optical signal and the second optical signal into a first multiplexed signal, which is output into a single optical medium (FIG. 1: packet processor 24 multiplexes optical signals from interface optics 22 onto a single optical medium to fabric interface optics 26).

Regarding claim 4, Oltman teaches a switch according to claim 3, wherein:
the first input of the shuffle includes a first shuffle demultiplexer which is configured to separate the first multiplexed signal into its constituent components; the first signal is directed (FIG. 1: optical interconnect 12; FIG. 13: AWG 100 in optical interconnect 12 demuxing signals based on wavelength; FIG. 14 illustrates the second level of optical interconnect 12).

Regarding claim 5, Oltman teaches a switch according to claim 3, wherein:
the switch module is a first switch module, and the switch module housing unit further includes a second switch module, also configured to output a first signal and a second signal (FIG. 1: plural modules 14 outputting plural signals);
the shuffle further includes a second input (FIG. 1: plural optical interfaces 14, each with an input; see also FIGS. 4 and 13);
the first input is configured to receive the first signal and the second signal from the first switch module (FIGS. 1 and 13: input of first optical interconnect 12 receives signals from first module 14);
the second input is configured to receive the first signal and the second signal from the second switch module (FIGS. 1 and 13: input of second optical interconnect 12 receives signals from second module 14);
the first input is configured to: direct the first signal from the first switch module to the first output, and direct the second signal from the first switch module to the second output (FIG. 12: signals input to AWG 100 are directed to different outputs depending on their wavelengths); and
the second input is configured to: direct the first signal from the second switch module to the second output, and direct the second signal from the second switch module to the first output (FIG. 12: signals input to AWG 100 are directed to different outputs depending on their wavelengths).

Regarding claim 6, Oltman teaches a switch according to claim 5, wherein:
the second switch module is configured to output a first signal which is a first optical signal having a first wavelength, and a second signal which is a second optical signal having a second wavelength (FIG. 1: WDM signal output by modules 14; FIG. 12: WDM signals input to AWGs 100; [0005], [0063], [0064]); and
the second switch module further includes a second multiplexer configured to combine the first optical signal and the second optical signal into a second multiplexed signal, which is output into a single optical medium (FIG. 1: packet processor in second module 14).
.
The second switch module operates in the same manner as the first switch module.  See, the discussion of claims 1 and 3.  

Regarding claim 7, Oltman teaches a switch according to claim 6, wherein:
the first input of the shuffle is a first demultiplexer, configured to split the first multiplexed signal into its constituent components, and to direct the first signal to the first output and to direct the second signal to the second output (FIG. 13: input to top AWG 100 demuxed into different wavelengths and directed to different outputs via Muxes 102); and
the second input of the shuffle is a second demultiplexer configured to split the second multiplexed signal into its constituent components, and to direct the first signal to the second output and the second signal to the first output. (FIG. 13: input to bottom AWG 100 demuxed into different wavelengths and directed to different outputs via Muxes 102; FIG. 13: muxes 102 combine different outputs from different AWGs 100 onto common outputs)

Regarding claim 8, Oltman teaches a switch according to claim 7, wherein:
the first output includes a first output multiplexer configured to combine the first signal of the first multiplexed signal and the second signal of the second multiplexed signal into a first multiplexed fabric signal (FIG. 13: one of Muxes 102);
the first output multiplexer is configured to direct the first multiplexed fabric signal to a switching fabric (FIG. 14: the top muxed signal is directed to switching fabric including fabric elements 16; see also switching elements 16 in FIG. 1);
the second output includes a second output multiplexer configured to combine the second signal of the first multiplexed signal and the first signal of the second multiplexed signal into a second multiplexed fabric signal (FIG. 13: a different one of Muxes 102); and
the second output multiplexer is configured to direct the second multiplexed fabric signal to the switching fabric (FIG. 14: the bottom muxed signal is directed to switching fabric including fabric elements 16; see also switching elements 16 in FIG. 1).

Regarding claim 9, Oltman teaches a switch module according to claim 5, wherein:
the first switch module includes a first port and a second port (FIG. 1: two of the line modules 18 and their first and second ports);
the second switch module includes a first port and a second port (FIG. 1: a different two of the line modules 18 and their first and second ports; [0064]: “… FIG. 13 illustrates the first level 50 of the optical interconnect 12 … there are 8 cyclic AWGs 100 shown, each connected to an ingress/egress switch 14 (not shown) …”; see FIG. 13);
the shuffle is a first shuffle, configured to shuffle signals originating from the first ports (FIG. 13: two of the AWGs 100 receiving the signals from the modules 18 corresponding to the first ports) ; and
the switch module housing unit further includes a second shuffle, configured to shuffle signals from the second ports (FIG. 13: a different two of the AWGs 100 receiving the signals from the modules 18 corresponding to the second ports).

Regarding claim 10, Oltman teaches a switch according to claim 1, wherein:
the switch module is a first switch module (FIG. 1: one of switch modules 14); and
the switch module housing unit further includes a second switch module, the second switch module being an identical component to the first switch module  (FIG. 1: a different one of switch modules 14).

Regarding claim 11, Oltman teaches a switch according to claim 1, wherein
the switch module housing unit is a first switch module housing unit, and the switch module is a first switch module, wherein the shuffle further includes a second input configured to receive a third signal and direct it to the first output (FIG. 13: plural AWGs 100, each with an input and configured to direct input signals to outputs depending on the signal wavelength): and
the switch further includes a second switch module housing unit including a second switch module (FIG. 1: a second switch module 20 including switch fabric/elements 16).
wherein the second switch module is configured to receive the first signal and the third signal from the first output of the shuffle (FIG. 1: switch elements 16 receive signals from optical interconnect 12; see FIGS. 13-14 and the discussion above regarding signals being demuxed and routed to different outputs depending on the signal wavelength).

Regarding claim 12, Oltman teaches a switch according to claim 11, wherein:
the second switch module includes a first port having a first lane and a second lane, wherein the first signal is received by the second switch module via the first lane, and the third signal is received by the switch module via the second lane (FIG. 1: switch elements 16 have plural physical ports/paths which receive the signals from optical interconnect 12; FIG. 14: switch elements 16 have plural physical ports/paths which receive the signals).

Regarding claim 13, Oltman teaches a switch according to claim 11, wherein:
the first signal is a first optical signal having a first wavelength (FIG. 13: input signals have different wavelengths);
the third signal is a  third optical signal having a third wavelength (FIG. 13: input signals have different wavelengths);
the first output of the shuffle includes a first shuffle multiplexer configured to combine the first signal and the third signal into a first multiplexed signal (FIG. 13: muxes 102), which is then output to the second switch module via an optical medium (FIGS. 1 and 14: signals output to switch elements/fabric 16); and
the second switch module includes a demultiplexer configured to split the first multiplexed signal into its constituent components (FIG. 1: demux in switch 20 illustrated as AWG; FIG. 14: OE 106) input signals have different wavelengths).

Regarding claim 14, Oltman teaches a switch according to claim 13, wherein:
(FIG. 1: a different one of the plural switch modules 20);
the third switch module is configured to receive the second signal and a fourth signal from the second output (FIG. 1: switch modules 20 receive signals from optical interconnect; FIGS. 13 and 14: optical interconnect 12 demuxes and muxes signals to outputs depending on the wavelengths); and
the second input of the shuffle is configured to receive the fourth signal and to direct the fourth signal to the second output FIGS. 13 and 14: optical interconnect 12 demuxes and muxes signals to different outputs depending on the wavelengths).

Regarding claim 15, Oltman teaches a switch according to claim 14, wherein:
the third switch module is configured to receive the second signal which is a second optical signal having a second wavelength, and the fourth signal which is a fourth optical signal having a fourth wavelength (FIGS. 13 and 14: optical interconnect 12 demuxes and muxes signals to outputs depending on the wavelengths): and
the second output of the shuffle includes a second shuffle multiplexer (FIG. 13: one of muxes 102), configured to combine the fourth signal from the second input and the second signal from the first input into a second multiplexed signal, which is then output to the second switch module via a single optical medium (FIGS. 13 and 14: optical interconnect 12 demuxes and muxes signals to optical outputs depending on the wavelengths).

Regarding claim 16, Oltman teaches a switch according to claim 15, wherein:
the demultiplexer of the second switch module is a first demultiplexer (FIG. 14: corresponding OE 106 demux); and 
the third switch module includes a second demultiplexer which is configured to split the second multiplexed signal into its constituent components (FIG. 14: corresponding OE 106 demux).

Regarding claim 17, Oltman teaches a switch according to claim 16, wherein:
the first input of the shuffle is configured to receive a first multiplexed input signal, and the second input of the shuffle is configured to receive a second multiplexed input signal (FIG. 13: input signals are wavelength division multiplexed):
the first input of the shuffle includes a first input demultiplexer configured to separate the first multiplexed input signal into the first signal and the second signal (FIG. 13: AWGs 100 demux WDM input signals); and 
the second input of the shuffle includes a second input demultiplexer configured to separate the second multiplexed input signal into the third signal and the fourth signal (FIG. 13: AWGs 100 demux WDM input signals).

Regarding claim 18, Oltman teaches a switch according to claim 14, wherein:
the second switch module includes a first port and a second port (FIG. 14: switch modules 20 include plural switch elements 16, each of which has a port); 
the third switch module includes a first port and a second port (FIG. 14: switch modules 20 include plural switch elements 16, each of which has a port); 
the shuffle is a first shuffle, configured to shuffle signals destined for the first ports (FIG. 1: a first of the optical interconnects 12; FIGS. 13-14: optical interconnect 12 demuxes and muxes signals to outputs depending on the wavelengths); and
the first switch module housing unit further includes a second shuffle, configured to shuffle signals destined for the second ports (FIG. 1: a second of the optical interconnects 12; FIGS. 13-14: optical interconnect 12 demuxes and muxes signals to outputs depending on the wavelengths).

Regarding claim 19, Oltman teaches a method of switching a signal from a source client device to a destination client device, the method including the steps of:
receiving at a first input of a shuffle, a first signal and a second signal, the first signal and the second signal received from a switch module (FIG. 1: signal from module 14 in switch 18 to optical interconnect 12);
directing the first signal to a first output of the shuffle; and directing the second signal to a second output of the shuffle (FIGS. 13 and 14: input to optical interconnect are demuxed, muxed, and sent to outputs depending on the wavelengths).

The Examiner notes that claim 20 is rejected under 112(d).  However, in the interests of compact prosecution, art is presented as if the claim further limits the claim from which it depends.  

Regarding claim 20, Oltman teaches a switch according to claim 11, wherein the switch is used to
receive at the first input of the shuffle, the first signal (FIG. 1: signals to one input of optical interconnect 12; see also FIG. 13 showing plural inputs to optical interconnect);
(FIG. 1: signals to another input of optical interconnect 12);
direct the first signal and the third signal to the first output of the shuffle (FIGS. 13 and 14: input to optical interconnect are demuxed, muxed, and sent to outputs depending on the wavelengths; see also FIG. 13 showing plural inputs to optical interconnect); and
direct the first signal and the third signal to the second switch module (FIGS. 13 and 14: input to optical interconnect are demuxed, muxed, and sent to outputs depending on the wavelengths).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0041691 (Rickman) teaches an optoelectronic switch.  FIG. 1 illustrates two switch modules connected together.

    PNG
    media_image3.png
    816
    526
    media_image3.png
    Greyscale

It also teaches that an AWG is used as a mux and demux.  See, for example, [0088]:
[0088] Any or all of the multiplexer, transmission side multiplexer, demultiplexer and receiving side demultiplexer is preferably in the form of an arrayed waveguide grating (AWG), which is a passive device. An AWG allows a plurality of optical signals of different wavelengths to be carried along a single optical fiber. Because the wavelengths of the plurality of modulated optical signals produced by the modulators are all different, the multiplexed fabric output signal produced by the AWG suffers from little to no crosstalk, since light of different wavelengths interferes only linearly. Alternatively, instead of an AWG, the multiplexed signal may be broadcast to a number of wavelength-selective filters, each tuned to receive a wavelength of one of the desired split signals. 
US 5,936,954 (Song) teaches a switching network.  FIG. 5 illustrates a collection of switching boards on the front side (left side of figure) and a collection of switching boards on the rear side (right side of figure) with individual unit switches..  

    PNG
    media_image4.png
    806
    537
    media_image4.png
    Greyscale

There is a direct connection between the front and rear sides which does not perform shuffling.
US 6,570,521 (Schofield) teaches a switching network.  FIG. 4 illustrates a multistage scrambler with a first switch module housing unit 32, a second switch housing unit 62, and a switching fabric 34 there between.  

    PNG
    media_image5.png
    741
    549
    media_image5.png
    Greyscale

US 2010/0254652 (Kirkpatrick) at FIG. 2 teaches a switch module with spine witches 62 and lead switches 55.  

    PNG
    media_image6.png
    833
    485
    media_image6.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARREN E WOLF/Primary Examiner, Art Unit 2636